Citation Nr: 0423301	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  99-02 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating, in excess of 
10 percent, for a chronic low back strain disability.  

2.  Entitlement to an initial compensable disability rating 
for residuals of a left knee strain disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1977 to May 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

This case was previously before the Board in August 2000 and 
February 2001, where the issues were remanded for additional 
development.  The RO has complied with the Board's August 
2000 and February 2001 Remands.  

FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.  

2.  From August 1997 to September 22, 2002, the service 
connected chronic low back strain disability was manifested 
by chronic low back pain pain.  

3.  From September 23, 2002, to September 26, 2003, the 
service connected chronic low back strain disability was 
manifested by chronic low back pain.  

4.  Beginning September 26, 2003, the service connected 
chronic low back strain disability was manifested by chronic 
low back pain.  

5.  Residuals of left knee strain is manifested by chronic 
left knee pain.  Range of motion was within normal limits.  
The record is silent for objective medical evidence of 
dislocation of the semilunar cartilage of the left knee, with 
frequent episodes of "locking," pain and effusion.  


CONCLUSION OF LAW

1.  The criteria for entitlement to an initial disability 
rating, in excess of 10 percent, for a chronic low back 
strain disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 
5295 (effective prior to September 23, 2002), Diagnostic Code 
5295 (effective prior to September 26, 2003), and Diagnostic 
Code 5237 (effective from September 26, 2003).  

2.  The criteria for an initial compensable disability rating 
for a left knee strain disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5258, 5260, 5261 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet.App. 112, (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with section 5103(a)/§ 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  For the reasons enumerated below, there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case, or to cause injury 
to the veteran.  As such, the Board concludes that any such 
error is harmless, and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In the veteran's case, the rating decision of December 1997 
was issued prior to the veteran receiving full notice of 
VCAA.  In December 1997, the RO granted the veteran's August 
1997 claim for entitlement to service connection for chronic 
low back strain and left knee strain.  A timely Notice of 
Disagreement was filed with disability ratings assigned and 
the RO issued a Statement of the Case in December 1998.  

In February 2001, the Board remanded the issues of 
entitlement to an initial rating, in excess of 10 percent,  
for chronic low back strain and entitlement to an initial 
compensable rating for left knee strain.  The issues were 
remanded to give the RO an opportunity to obtain private 
outstanding treatment records, as previously identified by 
the veteran.  By correspondence dated in May 2001, the RO 
requested the veteran to identify all medical care providers 
who may have had additional records pertinent to his claims.  
The veteran did not respond to the RO's May 2001 request.  

By correspondence dated in October 2003, the RO sent the 
veteran full notice of the requirements of VCAA, to include 
information as to what was necessary to help the veteran 
substantiate his claims.  Thereafter, in April 2004, the RO 
sent the veteran a Supplemental Statement of the Case 
containing the law and regulations implementing VCAA.  

The Board concludes that discussions as contained in the 
December 1997 rating decision, the December 1998 Statement of 
the Case; the RO's May 2001 attempt to obtain outstanding 
private treatment records; the October 2003 correspondence 
pertaining to VCAA; and the April 2004 Supplemental Statement 
of the Case have provided the veteran with sufficient 
information regarding the applicable law and regulations.  

The Board recognizes that the rating schedule for evaluating 
spine disabilities was amended, effective September 23, 2002 
and again on September 26, 2003.  The April 2004 Supplemental 
Statement of the Case addressed both the old and the new 
regulations.  

Factual Background

In August 1997 the veteran submitted a claim for entitlement 
to service connection for chronic low back strain and 
entitlement to service connection for residuals of left knee 
strain.  The RO granted the veteran's claims in a December 
1997 rating decision, assigning a 10 percent disability 
rating for chronic low back strain and assigning a 
noncompensable disability rating for residuals of left knee 
strain, effective June 1997.  

In December 1997, service connection was granted for chronic 
low back strain.  The grant was based on service medical 
records documenting episodes of injury and treatment of the 
low back during service.  A 10 percent rating was awarded on 
the basis of a VA examination dated in September 1997, 
wherein the examiner reported that the veteran was employed 
as a stock person.  Subjective complaints included lower back 
pain, which the veteran described as recurrent.  The back 
pain usually occurred for no apparent reason; there were no 
functional limitations when he was asymptomatic; and when he 
was symptomatic, he experienced increased pain when he 
participated in activities such as bending, lifting, or 
prolonged standing.  Regarding the left knee, subjective 
complaints included left knee stiffness.  There were no 
functional limitations noted.  

On physical examination of the lumbosacral spine, he walked 
with an unremarkable gait pattern.  He was able to stand 
erect and no spasms or tenderness was noted.  There were a 
couple of deep nontender lipomatous nodules palpable in the 
lower back region.  Lumbar flexion was 70 degrees and 
extension was 25 degrees.  The veteran had pain on extremes 
of motion.  On physical examination of the left knee, range 
of motion was from 0 to 140 degrees; there was slight 
discomfort on motion noted, as well as mild patellofemoral 
crepitation of popping.  Symptoms such as redness, heat or 
swelling were not reported and there was no ligamentous 
instability noted.  There was tenderness to palpation about 
the patellofemoral.  The examiner reported a mildly positive 
patella grind test.  The diagnoses were lumbar syndrome, 
recurrent, and chondromalacia patella of the left knee.  
September 1997 X-ray studies showed rotary scoliosis, 
concavity to the right, and there may have been a pars defect 
on the right at L-4.  No other lumbar spine abnormalities 
were noted.  X-ray films of the left knee were negative for 
any left knee abnormalities.  

In May 1999, the veteran presented personal testimony at an 
RO hearing.  The veteran testified that he was employed and 
his duties consisted of aircraft maintenance.  He stated that 
he experienced mild to moderate sensations in his lower back 
when he bent his back; he experienced weakness in his leg due 
to the sensations felt in his back.  When asked whether he 
was able to bend down and touch his toes, his response was 
no.  He testified that he experienced back spasms, which he 
would rate as a 91/2 on a scale of 1 to 10.  Bending from one 
side to the other was limited.  He was able to climb stairs 
fairly easily.  He did engage in a lot of stooping and 
bending at his place of employment, but he was not required 
to engage in a lot of heavy lifting.  Concerning the left 
knee, at times, he experienced tenderness, but he never had 
any swelling or soreness of the knee.  The pain appeared to 
have occurred for no apparent reason.  

Several lay statements were submitted in support of the 
veteran's claims.  These statements offered that the veteran 
experienced severe back pain and on several occasions, the 
veteran was assigned to light duty at his place of employment 
due to his back pain.  

On VA examination, dated in July 1999, the veteran related 
the history of his service in the United States Air Force, as 
well as the onset and history of his low back  strain 
disability.  He related that his chronic back pain was 
related to lifting heavy objects at his place of employment.  
He experienced back pain for weekly durations and took 
medication for pain relief.  He related that the pain in his 
back was severe and prevented him from working.  He was not 
dependent on a brace or similar devise and he was able to 
continue his employment when he did not experience the back 
pain.  However, when he experienced back pain, he related 
that he was not able to work, whereas, sometime ago, when he 
experienced the back pain, he was assigned to light duty.  
The veteran related the history of his left knee strain 
disability.  He related to the examiner that he experienced 
problems with his knee, off and on, as frequent as twice per 
month.  The pain was usually relieved by taking medication.  

On physical examination of the lumbosacral strain, the 
veteran had difficulty bending and was within 6 inches of 
touching his toes.  Extension was limited from 0 to 10 
degrees.  Lateral bending was normal from 0 to 35 degrees on 
the right and left side and rotation was normal from.  While 
the examiner obtained the range of motion findings, the 
veteran experienced minimal discomfort.  His gait examination 
was normal; tandem gait was normal; and he was able to stand 
on his toes and heels, tap his heels on the floor, and squat.  
On physical examination of the veteran's knees, the veteran's 
gait was within normal limits; there were no signs of edema 
or calf tenderness palpation was normal in the left knee and 
the patella was freely mobile.  There was no evidence of 
fluid in the joints; the anterior Drawer test was negative 
and medial and lateral McMurray's cartilaginous test was 
negative.  Range of motion showed flexion at 130 degrees and 
extension was 0 degrees and normal range of motion of the 
left knee.  He experienced difficulty bending and touching 
his toes.  The diagnoses were chronic low back pain, 
radiating to the top right leg, and chronic right knee pain; 
cause unknown; x-rays of the back and knee were obtained and 
the findings were normal.  

The examiner provided a statement of functional loss.  The 
statement reiterated that the veteran experienced increasing 
pain, which limited his abilities at work and required him to 
engage in light duty.  He limited his activities, such as 
bowling and jogging, due to his back pain.  

On VA examination, dated in April 2002, the veteran related 
his status as a full-time aircraft mechanic at Columbia Air 
Force Base.  His chief complaints were low back pain and left 
knee pain.  On physical examination of the lumbosacral spine, 
examination revealed soreness, which was usually confined to 
the lower part of the veteran's back and rarely did the pain 
radiate down the veteran's legs.  He was able to been down, 
but he was unable to touch his toes.  Extension was 0 to 30, 
rotation was 0 to 30 and lateral bending was 0 to 35 degrees.  
The veteran had normal lumbar concavity.  Gait examination 
was within normal limits.  The veteran was able to walk on 
his toes and heels.  Tandem gait examination was normal.  He 
was able to tap the floor with his feet, balance on one leg 
and there were no neurological deficits reported.  On 
physical examination of the left knee, palpation of the 
patella and movement of the patella was normal.  There was no 
evidence of effusion of the knee joint.  There were no 
significant differences reported in the measurements of the 
knee and quadriceps.  Straight leg testing was normal.  Range 
of motion was within normal limits.  The April 2002 X-ray 
report showed no evidence of acute injury or other 
significant abnormality of the lumbosacral spine, X-ray 
studies of the left knee were normal.  The diagnoses were 
chronic low back pain, with normal x-ray findings, normal 
neurological findings and normal gait examination, and 
chronic left knee pain with normal x-ray findings and normal 
flexion.  

The examiner provided a statement of functional loss.  As it 
related to the veteran's lumbosacral spine, the examiner 
stated that the veteran's disability limited his ability to 
perform at work; limited his activities, such as playing 
basketball; and found that bending, lifting heavy objects and 
stooping aggravated his back pain.  

In the examiner's statement of functional loss of the left 
knee, it was noted that bending or stooping, sitting for long 
periods of time, and driving for long periods of time 
aggravated the left knee pain; there were no complaints or 
evidence of redness or swelling.  

I.  Entitlement to an Initial Rating, in Excess of 10 
Percent, for a Chronic Low Back Strain Disability

Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are signed 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

Where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required. See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Board notes that the regulations for rating disabilities 
of the spine were changed, effective September 23, 2002, and 
again effective September 26, 2003.  The Court has held that 
where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In deciding such case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change. See 38 U.S.C.A. § 
5110(g); see also VAOPGCPREC 3-2000 (2000).  Nevertheless, in 
light of the reasons set forth below, the veteran's chronic 
low back strain disability will be rated under the criteria 
in effect prior to September 23, 2002, as those criteria are 
more favorable.  

The Board recognizes that the rating schedule for evaluating 
spine disabilities was amended, effective September 23, 2002 
and again on September 26, 2003.  In April 2004, the RO sent 
the veteran a Supplemental Statement of the Case, addressing 
the old and new regulations.  

A 10 percent disability rating may be assigned where there is 
evidence of characteristic pain on motion.  A 20 percent 
evaluation may be assigned for lumbosacral strain where there 
is muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  A 40 
percent evaluation requires severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation may 
also be assigned if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), prior to 
September 23, 2002.  

Limitation of motion resulting in moderate impairment merits 
a 20 percent rating.  Where limitation of motion causes 
slight impairment, a 10 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).

Effective September 23, 2002, the regulations for evaluating 
intervertebral disc syndrome (IVDS) were revised.  Because 
the veteran's low back pathology is not associated with 
orthopedic and neurologic disabilities that are part of IVDS, 
that Diagnostic Code is not applicable, and neither the old 
or revised criteria will be considered.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  

The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:  

For unfavorable ankylosis of the entire spine 
warrants a 100 percent disability rating;

For unfavorable ankylosis of the entire 
thoracolumbar spine a 50 percent disability 
rating is assigned; for unfavorable ankylosis of 
the entire cervical spine, or forward flexion of 
the thoracolumbar spine to 30 degrees or less, or 
with favorable ankylosis of the entire 
thoracolumbar spine, a 40 percent disability 
rating is assigned.

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine, a 30 percent disability 
rating is assigned; for forward flexion of the 
thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees, or forward flexion 
of the cervical spine greater than 15 degrees but 
not greater than 30 degrees, or the combined 
range of motion of the thoracolumbar spine not 
greater than 120 degrees, or the combined range 
of motion of the cervical spine not greater than 
170 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, a 20 percent 
disability rating is warranted; and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range 
of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height, a 10 percent 
disability rating is assigned.  

Note: (1) Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  
 
Note: (2) For VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 
80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation. The normal combined 
range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.  
 
Note: (3) In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to 
the normal range of motion stated in Note (2). 
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual 
will be accepted.  
 
Note: (4) Round each range of motion measurement 
to the nearest five degrees.  
 
Note: (5) For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. 
Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable 
ankylosis.  
 
Note: (6) Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability. 

38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (effective 
from September 26, 2003).  

When an evaluation of a disability is based on limited 
motion, the Board must also consider any additional 
functional loss under the provisions of 38 C.F.R. §§ 4.40 and 
4.45 and in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Analysis

As stated above, the schedular criteria for rating 
disabilities of the spine were revised twice during the 
course of this veteran's appeal.  The Board must evaluate the 
veteran's chronic low back strain disability according to the 
various criteria in effect during this period.  

Increased rating for a chronic back strain disability, rated 
as 10 percent disabling from August 1997 to September 22, 
2002.

In December 1997, the RO granted service connection for a 
chronic low back strain disability, assigning a 10 percent 
disability rating, effective June 1997, under Diagnostic Code 
5295.  The complete regulation is stated in above.  

The veteran claims his spine disability is more than 10 
percent disabling.  Under Diagnostic Code 5295, a 20 percent 
disability rating may be assigned where the veteran suffered 
from lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  

On VA physical examination, dated in September 1997, no 
spasms or tenderness of the lumbar spine were noted.  The 
veteran was able to stand erect.  Flexion was 0 to 70 degrees 
and extension was 0 to 25 degrees.  Pain was noted on extreme 
motion.  The September 1997 X-ray study showed rotary 
scoliosis, concavity to the right, there may have been a pars 
defect on the right at L-4.  No other spine abnormalities 
were noted.  

On VA examination of the veteran's lumbar spine, dated in 
July 1999, range of motion findings included extension from 0 
to 10 degrees; normal lateral bending from 0 to 30 degrees on 
both sides; and normal rotation from 0 to 30 degrees on both 
sides.  Obtaining range of motion findings of the lumbar 
spine resulted in minimal discomfort to the veteran.  The 
July 1999 X-ray report noted mild scoliosis.  No other spine 
abnormalities were reported.  

On VA examination of the veteran's lumbar spine, dated in 
April 2002, the veteran had soreness in the lower part of his 
back.  Range of motion studies revealed extension of 0 to 30 
degrees, rotation of 0 to 30 degrees and lateral bending of 0 
to 35 degrees.  

Applying the diagnostic criteria to the facts above, it is 
apparent that from August 1997 to September 2002, the 
veteran's chronic back strain disability warranted no more 
than a 10 percent disability rating, as evidence of muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position was not shown.  

The Board recognizes that there are other diagnostic codes 
that address disabilities of the lumbar spine.  However, the 
degree of neurological impairment does not equate to 
pronounced or even severe intervertebral disc syndrome under 
Diagnostic Code 5293, nor are the criteria for a 20 percent 
rating met under Diagnostic Code 5292, for limitation of 
motion causing moderate impairment.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).  

In consideration of the DeLuca requirements, the Board 
observes the complaints of functional loss that were reported 
in the medical evidence of record; however, the medical 
evidence of record lacks objective findings of functional 
loss, pain on movement of a particular joint and limitation 
of motion, experienced by the veteran, which would suggest 
that the criteria for a higher rating were met.  In this 
case, however, while the veteran complained of pain 
associated with the disability at issue, "a finding of 
functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the veteran subjectively 
complained of discomfort in the extremes of movement, the 
pathology and objective observations of the claimant's 
behavior do not satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating.

To conclude, from August 1997 to September 22, 2002, the 
criteria for a 20 percent disability rating have not been 
met.  

Increased rating for a chronic low back strain disability, 
rated as 10 percent disabling percent disabling from 
September 23, 2002 to September 25, 2003.

Effective September 23, 2002, the regulations for rating 
disabilities of the spine were revised; however the criteria 
for rating lumbosacral strain under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 were not revised.  Therefore, for the 
reasons mentioned above and for the time period of September 
23, 2002 to September 25, 2003, an initial rating in excess 
of 10 percent for the veteran's chronic low back strain 
disability is not warranted.  

Increased rating for a chronic low back strain disability, 
rated as 10 percent disabling percent disabling from 
September 26, 2003.

Effective September 26, 2003, the criteria for rating spine 
disabilities under 38 C.F.R. § 4.71a, were revised.  The 
complete revised criteria have been stated above.  

As stated above, the veteran claims entitlement to an initial 
rating in excess of 10 percent for chronic low back strain.  
The new criteria provide that a 20 percent evaluation for a 
lumbosacral strain is warranted where forward flexion of the 
thoracolumbar is greater than 30 degrees but not greater than 
60 degrees, or where the combined range of thoracolumbar 
motion is not greater than 120 percent (the combined motion 
refers to flexion, extension, left and right flexion, and 
left and right rotation).  38 C.F.R. § 4.71a, Diagnostic Code 
5237 (effective September 26, 2003).  

On VA examination and Consultation Note, dated in April 2002, 
examination showed forward bending at 90 degrees, back 
bending at 30 degrees, lateral bending at 28 degrees to each 
side and rotation was 38 degrees to each side.  Therefore, 
the new criteria are inapplicable to the veteran's low back 
disability, as forward flexion is greater than 60 degrees.  
Having determined that the new criteria are inapplicable, the 
Board must consider the old criteria, effective prior to 
September 2003.  

As stated above, under the old criteria, a 20 percent 
evaluation contemplates a lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  For the reasons 
stated above, the medical evidence of record does not 
indicate that the veteran experienced muscle spasms on 
extreme or unilateral loss of spine motion.  

Therefore, it is evident that under the old criteria for 
lumbosacral strain, Diagnostic Code 5295 (effective prior to 
September 2003), and the new criteria for lumbosacral strain 
under Diagnostic Code 5237, a rating of 10 percent, and no 
more is warranted.  

The Board has considered the requirements set forth in 
DeLuca, as referenced above.  Complaints of functional loss 
were reported in the medical evidence of record; however, the 
record lacks objective medical findings of functional loss, 
pain on movement of a particular joint and limitation of 
motion, experienced by the veteran, which would suggest that 
the criteria for a higher rating were met.  

Extraschedular Rating

Extraschedular ratings are awarded in the exceptional case 
where the schedular evaluations are found to be inadequate. 
For the grant of an extraschedular evaluation, there must be 
a finding that the case presents such an unusual or 
exceptional disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the regular 
schedular standards. 38 C.F.R. § 3.321(b)(1).  

The record reveals that during the April 2002 VA examination, 
the veteran maintained that he was assigned to light duty at 
his place of employment as a result of his back pain.  
Although he related that his employment aggravated his back 
disability, he has not presented evidence tending to show any 
marked interference with his employment.  

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency 
of the initial evaluation period.  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board notes that the veteran's back 
pathology has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
has resulted in marked interference with his employment 


II.  Entitlement to a Compensable Rating for Residuals of a 
Left Knee Strain Disability

Law and Regulations

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).  

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2003).  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation. Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating. A 20 percent 
evaluation requires that flexion be limited to 30 degrees. A 
30 percent evaluation requires that flexion be limited to 15 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003).  

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation. A 10 percent evaluation requires 
that extension be limited to 10 degrees. A 20 percent 
evaluation requires that extension be limited to 15 degrees. 
A 30 percent evaluation requires that extension be limited to 
20 degrees. A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more. 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2003).  See also 38 C.F.R. § 
4.71, Plate II (2003), which reflects that normal flexion and 
extension of a knee is from 0 to 140 degrees.  

Analysis

In December 1997, the RO granted service connection for left 
knee strain, assigning a noncompensable rating, effective 
June 1997.  

On VA examination dated in September 1997, the subjective 
complaints included occasional stiffness in the left knee.  
On physical examination of the knee, the veteran had range of 
motion from 0 to 140.  Slight discomfort on motion was noted 
and there was no evidence of redness, heat or swelling.  The 
September 1997 VA X-ray study was negative for any left knee 
abnormalities.  

On VA examination, dated in July 1999, examination revealed 
showed normal range of motion.  The July 1999 VA X-ray study 
was negative for any left knee abnormalities.  

On VA examination, dated in April 2002, there was no evidence 
of effusion in the knee joint.  The left knee lacked 11 
degrees from full extension, with slight discomfort and 
flexion was 133.  Straight leg test raising was normal.  The 
April 2002 VA X-ray study revealed no evidence of acute 
injury other significant abnormality.  

The Board concludes that recurrent subluxation or lateral 
instability was not found.  Therefore, a compensable 
disability rating under Diagnostic Code 5257 is not 
warranted.  A compensable rating under Diagnostic Code 5258 
is not warranted, as the veteran's left knee disability is 
not productive of semilunar cartilage dislocation with 
frequent episodes of "locking," pain, and effusion into the 
joint.  The Board finds that the veteran clearly does not 
manifest limitation of flexion or extension to a compensable 
degree under Diagnostic Codes 5260 or 5261.  

Extraschedular Rating

The record does not reflect that the veteran's service-
connected left knee strain disability is productive of marked 
interference with his ability to maintain employment.  The 
Board therefore finds that further consideration or referral 
of this matter under the provisions of 38 C.F.R. § 3.321 is 
not necessary or appropriate.  

The Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for an 
initial increased rating.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply; therefore, the claim for an initial 
increased rating must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).  


ORDER

Entitlement to an initial disability rating, in excess of 10 
percent, for a chronic low back strain disability is denied.  

Entitlement to an initial compensable rating for a left knee 
strain disability is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



